Name: Council Regulation (EEC) No 764/82 of 31 March 1982 amending Regulation (EEC) No 3035/80 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 87/4 Official Journal of the European Communities 1 . 4 . 82 COUNCIL REGULATION (EEC) No 764/82 of 31 March 1982 amending Regulation (EEC) No 3035/80 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds THE COUNCIL OF THE EUROPEAN COMMUNITIES, IX of the Common Customs Tariff is closely related to the market for butter ; Whereas it is therefore necessary, in order to fix similar refunds for this basic agricultural product independently of the form in which it is exported, to prolong for the 1982/ 83 marketing year the existing possibility for fixing export refunds varied according to destination for the abovementioned goods, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the 1979 Act of Accession , and in particular Article 17 (3) thereof, and the cor ­ responding provisions of certain other Regulations establishing a common organization of the market in agricultural products , Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3035/ 80 (2), as last amended by Regulation (EEC) No 3496/ 81 (3), only makes limited provision for fixing refunds which may be varied according to destination ; Whereas the market for most of the goods falling within subheadings 18.06 D II c) and 21.07 G VII to In Article 4 (6) of Regulation (EEC) No 3035 / 80 , 'the 1981 / 82 marketing year' shall be replaced by 'the 1982/ 83 marketing year'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall apply as from 1 April 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1982 . For the Council The President P. de KEERSMAEKER (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . O OJ No L 323 , 29 . 11 . 1980 , p . 27 . O OJ No L 353 , 9 . 12 . 1981 , p . 5 .